DETAILED ACTION
Claims 1-3, 5-7, 9-12, 14-16, 18, 19, 22, and 24-28 are pending. Claims 1-3, 5-7, 9-12, 14-16, 18, 19, 22, and 24-28 have been examined and are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5, 9-12, 14, 18, 19, and 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood (US 20170257284).
Regarding Claims 1 and 10: 
Wood discloses – A method performed by a first network node for enabling acquisition and delivery of a resource to a client device in a communications network the method comprising: (Wood; Paragraph [50, 54, 86-88] - A system that implements a transport protocol between a requesting entity and a responder component which results in optimal convergence to minimize congestion. A system which operates as a network 
receiving from the client device a meta interest request indicating an interest for a wanted resource that can be acquired over the communications network, (Wood; Paragraph [107-108] - During operation, a requesting entity generates a first interest which is a query for optimal transport parameters. The requesting entity transmits the first interest to a responding entity or responder component (operation 504).)
extracting from the meta interest request one or more filter parameters related to desirable characteristics of the wanted resource, (Wood; Paragraph [50, 86, 91] - the system implements a transport protocol between a requesting entity and a responder component which results in optimal convergence to minimize congestion, and operates in a content centric network ("CCN"). The CCN uses unique names that allows a network device to request the data by disseminating a request or an interest that indicates the unique name, and can obtain the data independent from the data's storage location, network location, application, and means of transportation. Responder 244, as the responding entity, can receive query message 302, perform a lookup in storage 244.1 for relevant historical information needed to perform the function included in query message 302, and subsequently return a response that includes the queried optimal transport parameters.)
obtaining identifiers of resources available in the communications network, based on the one or more filter parameters, and (Wood; Paragraph [50, 54, 86-88] - A system that implements a transport protocol between a requesting entity and a responder component which results in optimal convergence to minimize congestion. A system which operates as a network resource marketplace based on the transport protocol. The 
sending the obtained identifiers of resources to the client device in response to the received meta interest request. (Wood; Paragraph [106] - The responder component generates and transmits to the requesting entity (or entities, as applicable) a second response that includes a result of the resource allocation determination (operation 432).)

Regarding claims 2 and 11:
Wood further discloses – The method according to claim 1, wherein obtaining the identifiers of resources comprises forwarding the received meta interest request to at least one second network node and receiving from the at least one second network node one or more of said identifiers of resources. (Wood; Paragraph [59] - The collector component can be implemented in a CCN transport framework, and can reside in a forwarder (as in FIGS. 2A, 2B, and 2E), in a stack (as in FIG. 2C), or in an application (as in FIG. 2D). Forwarder 240 can communicate with other forwarders over network 202. A collector component 242 can reside inside forwarder 240 (or inside forwarder 280, not shown). Other stack components (not shown) can include other functionality, e.g., security data-processing and storage.)
Regarding claims 3 and 12:
Wood further discloses – The method according to claim 2, wherein the at least one second network node is/are determined based on at least one of the group consisting of:
a maximum number of hops indicated in the meta interest request or based on a predefined default maximum number of hops; and (Wood; Paragraph [107] - During operation, a requesting entity generates a first interest which is a query for optimal transport 
a maximum number of hops which is set based on any of: current load on the communications network, type of the wanted resource, and type of said client device. (Wood; Paragraph [100, 107] - responder 244 can return to the requesting entity a content object 340 which includes the result of the requested command. For example, responsive content object 340 can indicate a transmission window size based on a greater available bandwidth (e.g., network resource) allocated to the requesting entity by the responder component.)
Regarding claims 5 and 14:
Wood further discloses – The method according to claim 2, wherein the meta interest request has a reserved name indicating that the meta interest request should be forwarded to the at least one second network node. (Wood; Paragraph [50, 86, 91] - the system implements a transport protocol between a requesting entity and a responder component which results in optimal convergence to minimize congestion, and operates in a content centric network ("CCN"). The CCN uses unique names that allows a network device to request the data by disseminating a request or an interest that indicates the unique name, and can obtain the data independent from the data's storage location, network location, application, and means of transportation. Responder 244, as the responding entity, can receive query message 302, perform a lookup in storage 244.1 for relevant historical information needed to perform the function included in query 

Regarding claims 9, 18 and 24 
Wood further discloses – The method according to claim 1, wherein the communications network is a Named Data Network, NDN, employing Information­Centric networking, ICN. (Wood; Paragraph [50-54] - A data consumer can disseminate a request or Interest across an information-centric network, which CCN/NDN routers can propagate toward a storage device (e.g., a cache server) or a data producer that can provide the requested data to satisfy the request or Interest.)
Examiner's note: Claim 24 appears to disclose the method of claim 9, but executed at the client device vs. at a first network node, therefore it is rejected for the same reasons as 9, above, as well as in view of the rejection of its parent claim 19

Regarding Claims 19 and 25: 
Wood discloses – A method performed by a client device for enabling acquisition of a resource from one or more network nodes in a communications network, the method comprising: (Wood; Paragraph [50, 54, 86-88] - A system that implements a transport protocol between a requesting entity and a responder component which results in optimal convergence to minimize congestion. A system which operates as a network resource marketplace based on the transport protocol. The responder component may include in its initial response a set of values for available resources.)
sending to a first network node a meta interest request indicating an interest for a wanted resource that can be acquired over the communications network, the meta interest 
receiving from the first network node identifiers of resources that match the one or more filter parameters, in response to the sent meta interest request. (Wood; Paragraph [83, 86, 106] - A system which operates as a network resource marketplace, using the transport protocol, implementing a responder component that can perform a function included in a query from a requesting entity based on previously collected historical information, for example, perform queries for optimal transport parameters can include a query for a computation of the average RTT for a given namespace, an estimate of the transmission window size, and a user-defined function. The responder component generates and transmits to the requesting entity (or entities, as applicable) a second response that includes a result of the resource allocation determination (operation 432).)
Regarding claim 26:

Regarding claim 27:
Wood further discloses – The client device according to claim 26, wherein the meta interest request is sent to the first network node when triggered by the user or by the application. (Wood; Paragraph [95-96] - In system 330, the requesting entity is application 250, which is an application associated with a stack (e.g., stack 271) with which responder component 244 is not associated. Application 250 can generate an interest message 332.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 7, 15, 16, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20170257284) in view of Ravindran (US 20120159176).
Regarding claims 6 and 15: 

Wood does not explicitly disclose – electronic media and the one or more filter parameters indicate one or more of: content provider, type of media, format or resolution, genre, country of origin, cost for acquisition, and playback duration. More specifically, Wood (Paragraph [49-50, 59, 83-86, 106-111]) discloses a system which operates as a network resource marketplace that implements a transport protocol in a content centric network (CCN), in order to allocate resources using optimal transport parameters provided by a requestor, that provides optimal convergence to minimize congestion and results in a more efficient network, but does not explicitly disclose electronic media and the one or more filter parameters indicate one or more of: content provider, type of media, format or resolution, genre, country of origin, cost for acquisition, and playback duration, which is disclosed by Ravindran (see below)
Ravindran discloses – electronic media and the one or more filter parameters indicate one or more of: content provider, type of media, format or resolution, genre, country of origin, cost for acquisition, and playback duration; and (Ravindran; Paragraph [28, 30-32, 34, 37, 49] - systems and methods for serving different users or user groups that may have different preferences and requirements for managing content for a group of users in Virtual Private Group (VPGs) by the content oriented network service provider (CON SP), where the VPGs can be a content creator/distributor, retailer, or social media. A CON architecture 100, where content objects are uniquely identified by it and delivered to customers based on request for it. The customer nodes/sites 112 may be nodes, devices, or components configured to deliver content to and receive content requests from the users or user applications.)

Wood-Ravindran further discloses – a network resource and the one or more filter parameters indicate one or more of: network resource provider, type of network resource, performance, and duration of access to the network resource. (Ravindran; Paragraph [28, 37, 49] - A VPG may be any set of users that are bound by common properties on aspects related to membership, resource (e.g., informational resource and network facility resource), performance, security, reliability, or combinations thereof.)
Regarding claims 7 and 16
Wood-Ravindran further discloses – The method according to claim 6, wherein obtaining the identifiers of resources comprises checking whether any electronic media in a cache of the first network node matches the one or more filter parameters. (Ravindran; Paragraph [50] - One of the considered resources during VPG instantiation is the allocation of the storage resource to the user. Based on the distributed caching scheme that is used, the VPG instances on the content routers 412 may be indexed into local storage (locally in the content routers 412) and/or remote storage (in remote content 

Regarding claims 22 and 28:
Wood further discloses – The method according to claim 19, wherein the wanted resource comprises at least one of the group consisting of:
Wood does not explicitly disclose – electronic media and the one or more filter parameters indicate one or more of: content provider, type of media, format or resolution, genre, country of origin, cost for acquisition, and playback duration. More specifically, Wood (Paragraph [49-50, 59, 83-86, 106-111]) discloses a system which operates as a network resource marketplace that implements a transport protocol in a content centric network (CCN), in order to allocate resources using optimal transport parameters provided by a requestor, that provides optimal convergence to minimize congestion and results in a more efficient network, but does not explicitly disclose electronic media and the one or more filter parameters indicate one or more of: content provider, type of media, format or resolution, genre, country of origin, cost for acquisition, and playback duration, which is disclosed by Ravindran (see below)
Ravindran discloses – electronic media and the one or more filter parameters indicate one or more of: content provider, type of media, format or resolution, genre, country of origin, cost for acquisition, and playback duration; and (Ravindran; Paragraph [28, 30-32, 34, 37, 49] - systems and methods for serving different users or user groups that may have different preferences and requirements for managing content for a group of users in Virtual Private Group (VPGs) by the content oriented network service provider (CON SP), where the VPGs can be a content creator/distributor, retailer, or social media. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the system that facilitates an efficient transport protocol of Wood that provides a system that operates as a network resource marketplace that implements a transport protocol in a content centric network (CCN), in order to allocate resources using optimal transport parameters, with the systems and methods for serving different users or user groups of Ravindran that provides a content router of a Content Oriented Network Service Provider (CON SP) to manage content of Virtual Private Groups (VPGs), where the combination of elements according to known methods would yield a predictable result. (Ravindran; Abstract; Paragraph [5-7, 27-29])
Wood-Ravindran further discloses – a network resource and the one or more filter parameters indicate one or more of: network resource provider, type of network resource, performance, and duration of access to the network resource. (Ravindran; Paragraph [28, 37, 49] - A VPG may be any set of users that are bound by common properties on aspects related to membership, resource (e.g., informational resource and network facility resource), performance, security, reliability, or combinations thereof.)
Examiner's note: claims 22 and 28 appear to be the same as the method and device of claims 6 and 15, respectively, but executed at the client device vs. at a first network node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ML/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457